Title: Announcement of Election Results, [17 February 1801]
From: Unknown
To: 



[17 Feb. 1801]

By Express from the City of Washington ! !
To the EDITORS of the TIMES.
THIS moment the election is decided. Morris, from Vermont, absented himself, so that Vermont was for Jefferson. The four members from Maryland, who had voted for Burr, put in blank tickets. The result was then ten for Jefferson.
I hope you will have the cannon out to announce the news. Yours,
N.B. This was the second ballot to-day. Bayard is appointed ambassador to France.
Tuesday, two o’clock.
